Citation Nr: 0202181	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  01-02 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 
10 percent for fungal infection of the hands and feet.

3.  Entitlement to an initial evaluation in excess of 
10 percent for patellar femoral pain syndrome and recurrent 
dislocation of the left knee.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982 and from April 1986 to April 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
tinnitus, fungal infection of the hands and feet, patellar 
femoral pain syndrome and recurrent dislocation of the left 
knee and assigned each a 10 percent evaluation.  The veteran 
has appealed the assignments of the 10 percent evaluations.

In April 2001, the veteran presented oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Tinnitus is manifested by constant ringing in the ears.

2.  Fungal infection of the hands and feet is manifested by 
onychomycosis of all ten toenails and three fingernails.

3.  Patellar femoral pain syndrome and recurrent dislocation 
of the left knee is manifested by limitation of flexion 
associated with periarticular pathology productive of painful 
motion.

4.  Patellar femoral pain syndrome and recurrent dislocation 
of the left knee is manifested by no more than slight lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1155; 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.87, Diagnostic Code 6260 (2001).

2.  The criteria for an initial evaluation in excess of 
10 percent for fungal infection of the hands and feet have 
not been met.  38 U.S.C.A. §§ 1155; 5103A, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.118, Diagnostic Code 7806 (2001).

3.  The criteria for a separate 10 percent evaluation for 
patellar femoral pain syndrome and recurrent dislocation of 
the left knee, based upon limitation of motion and 
periarticular pathology productive of painful motion, have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2001).

4.  The criteria for an initial evaluation in excess of 
10 percent for patellar femoral pain syndrome and recurrent 
dislocation of the left knee, based upon lateral instability, 
have not been met.  38 U.S.C.A. §§ 1155; 5103A, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A July 1999 VA audiological evaluation shows that the veteran 
reported constant tinnitus.

A July 1999 VA examination report shows that the examiner 
stated that the veteran had scaling and a deformity erosion 
on the right hand and scaling and hyperkeratosis about the 
right thumb nail.  There were scales on the feet, and the 
examiner noted that there were deformities, yellow 
dislocation, and thickening hypertrophy of the toenails.  
Examination of the left knee revealed full range of motion.  
The examiner noted that there was crepitus and positive 
patellar apprehension.  Patellar grind was negative, as were 
Lachman's and McMurray's.  The impressions were fungal 
infection of the hands and feet and patellar femoral pain 
syndrome of the left knee with recurrent dislocation.

An August 1999 VA outpatient treatment report shows that the 
veteran reported a 10-year history of onychomycosis in his 
toenails.  The examiner noted that the veteran had changes in 
eight of his toenails and in the right thumb nail.  The 
assessment was onychomycosis.

A January 2000 VA treatment report shows that the veteran 
complained of fungus in his nails.  He also reported ringing 
in his ears.  Examination revealed yellow, thickened, 
brittle, lytic nails with distal subungual debris in the 
toenails.  The assessment was onychomycosis.

An October 2000 treatment report shows that the veteran 
complained of left knee pain.  The veteran stated that he was 
drinking alcohol to help relieve the ringing in his ears.  
Examination revealed that the left knee had minimal effusion.  
The veteran stated that it hurt to fully extend his knee.  
The examiner stated that the veteran's range of motion was 
"pretty good."  He stated the patella felt stable but that 
there was a tender mass-like area in the region of the supra-
patellar tendon.  The examiner stated that the left knee 
seemed "pretty stable to exam."  The assessments were 
questionable subluxed patella, now resolved, and knee pain.  
An x-ray report taken at that time shows normal findings.  

A February 2001 VA treatment report shows that the veteran 
reported he had patellar subluxation.  He complained of 
persistent tinnitus and that the only way to deal with it was 
by drinking.  Examination of the knee revealed no cyanosis, 
clubbing, or edema.  The examiner stated that the left knee 
had patellar crepitance.  McMurray's and drawer signs were 
negative.  The impressions were patellar subluxation and 
tinnitus.

An April 2001 VA treatment report shows that the veteran 
complained of left knee pain.  He stated that his left knee 
would pop out occasionally.  He reported that he had been 
wearing a brace on the knee, but that it had been stolen.  
Examination revealed that the veteran had full range of 
motion in the left knee.  Straight leg raising was positive 
at 75 degrees.  Motor strength was reported as 5/5.  
Palpation to the left knee revealed no tenderness to 
palpation.  Lachman's and McMurray's were negative.  
Patellofemoral grind was positive.  The examiner entered an 
assessment of chronic left knee pain with decreased range of 
motion in the left knee.

In July 2001, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated that he had a 
click in his left knee and that his knee hurt even while 
sitting down.  He noted that he had pain when walking up and 
down stairs.  As to his fungal infection, the veteran stated 
that it had spread to his right hand.  He stated that his 
toenails were affected badly and that he was told that one of 
his toenails may have to be removed.  The veteran testified 
that he was not taking any medication for his fungal 
infection.  The veteran's representative asserted that the 
service-connected tinnitus should receive an extraschedular 
evaluation.  The veteran stated that the tinnitus was so 
loud, that his ears would become sore and that he was 
socially inactive as a result of the level of noise.  He 
described the pain in his ears to hearing someone scratch 
their fingernails on a blackboard.  He stated that the sound 
of a bus driving by him was very painful.

A July 2001 VA audiological evaluation shows that the veteran 
complained of constant "severe" tinnitus since 1980.  The 
audiologist noted that the veteran felt that the tinnitus had 
caused depression, social anxiety disorder, stress, and hair 
loss and had made it difficult for him to get and keep work.

A July 2001 VA "skin" examination report shows that the 
veteran stated that he had a fungal infection of both feet 
and one hand.  He stated that the fingernails on the distal 
fingers of the first and third of the right hand were 
painful.  The veteran noted that the infection had spread 
since he was last examined.  The examiner stated that there 
was some scaling of the right palm.  He stated the 
fingernails of the first, second, and third fingers were 
affected, but noted that the second fingernail was minimally 
affected and that the third fingernail had affected 3/4 of the 
nail with loss of the nail in that area.  The examiner stated 
that the toes all had thickening underneath the toenails.  He 
noted that there was no drainage or exudate from any of the 
lesions.  The assessment was fungal infection of the nails.

A July 2001 VA "joints" examination report shows that the 
veteran reported that his left knee had last dislocated in 
September 2000.  He stated he had pain and swelling.  
Physical examination revealed full extension of the knee.  
The examiner stated that flexion was to 130 degrees.  Forced 
flexion caused pain around the patella.  The examiner noted 
that the veteran did not have any significant patellofemoral 
crepitus but that he had pain to palpation about the lateral 
border of the patella.  He stated that the veteran was very 
apprehensive in allowing lateral glide, but that the patella 
was not easily dislocatable.  The examiner stated that the 
knee was stable to anterior drawer, posterior drawer, 
Lachman's, and to varus and valgus stressing.  McMurray's 
produced some discomfort.  The examiner stated that there was 
medial joint line tenderness and no effusion.  X-rays taken 
of the left knee were negative.  The impression was recurrent 
dislocation of the left patella with mild associated 
patellofemoral pain.

The examiner noted that he had been asked to comment on 
whether flare-ups resulted in any increased pain, weakness, 
fatigability, or incoordination and stated the following:

While with normal use at this time, he 
does not really have that many symptoms 
other than mild aching.  His flare-ups 
are usually secondary to his knee giving 
out and these have only happened four 
times over twenty years but this does not 
result in a significant impairment.  He 
will have significant pain and swelling 
and usually have to be in a knee 
immobilizer for some[]time for treatment.  
This would give him a sense of 
incoordination as his knee would be 
filled with fluid and his proprioception 
would be decreased giving him 
excruciating pain but no true weakness 
per se.  Fatigability is really not 
changed, however, he would have 
significant pain.  Repeated use can give 
the gentleman some increased discomfort 
about his patella but in careful [] would 
not cause flare[-]ups to the extent of 
having a dislocation.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 2000 rating decision on appeal, 
the December 2000 and January 2001 statements of the case, 
and the October 2001 supplemental statement of the case, the 
RO informed the veteran of the evidence necessary to 
establish higher evaluations for tinnitus, fungal infection 
of the hands and feet, and patellar femoral pain syndrome and 
recurrent dislocation of the left knee.  In the December 2000 
and January 2001 statements of the case, the RO also included 
the pertinent regulations that applied to the veteran's 
claims for increased evaluations for his service-connected 
disabilities.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Arizona Veterans Service Commission.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran denied receiving any private 
treatment for his service-connected disabilities   He stated 
that all of his treatment had been with VA.  The record 
reflects that the RO has obtained VA treatment records from 
the VA facility in Phoenix, Arizona, and associated them with 
the claims file.  The veteran has not alleged that there are 
any additional medical records related to treatment for 
tinnitus, fungal infection of the hands and feet, and 
patellar femoral pain syndrome and recurrent dislocation of 
the left knee.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo VA examinations 
related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
tinnitus, fungal infection of the hands and feet, and 
patellar femoral pain syndrome and recurrent dislocation of 
the left knee.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Tinnitus

The Board notes that the criteria for tinnitus changed on 
June 10, 1999.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
otherwise indicated.  Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Under the previous criteria effective prior to June 10, 1999, 
persistent tinnitus as a result of head injury, concussion, 
or acoustic trauma warranted a 10 percent evaluation.  38 
C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999).  Under the criteria effective June 10, 1999, a 10 
percent evaluation may be assigned for recurrent tinnitus.  
38 C.F.R. 4.87, Diagnostic Code 6260 (effective June 10, 
1999).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 10 percent for 
tinnitus.  The 10 percent evaluation is the maximum schedular 
evaluation allowed for such disability, and thus a schedular 
evaluation in excess of 10 percent is not available.  The 
veteran has alleged that an extraschedular evaluation should 
be granted, which will be addressed below.  The Board notes 
that neither criteria is more favorable to the veteran, as 
both have a maximum of a 10 percent evaluation.

The veteran is competent to report his symptoms; however, to 
the extent that he asserts that he warrants more than a 
10 percent evaluation for tinnitus, the rating schedule does 
not provide for an evaluation in excess of 10 percent for 
tinnitus.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected tinnitus has remained 
the same throughout this period of time.  See Fenderson, 
supra.

B.  Fungal infection of the hands and feet

The veteran's service-connected fungal infection of the hands 
and feet is rated by analogy to eczema.  A 10 percent 
evaluation is available for eczema if there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001).  A 30 percent evaluation is available for eczema if 
it is characterized by exudation or constant itching, with 
extensive lesions or marked disfigurement.  Id.  A 50 percent 
evaluation is available for eczema if it is characterized 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  Id.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The medical records reveal that the 
veteran has a fungal infection throughout his toenails and 
three of his nails on the right hand.  He has stated that he 
takes no medication for the fungal infection, either orally 
or topically.  The Board finds that the current symptoms are 
indicative of no more than a 10 percent evaluation under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic Code 
7806.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that it is not.  At the 
time of the July 2001 examination, the examiner stated that 
there was no drainage or exudate from any of the lesions on 
the nails.  The veteran has claimed that one of his nails is 
painful; however, no medical professional has substantiated 
this.  While the nails are disfigured, the Board finds that 
the preponderance of the evidence is against a finding that 
the nails are markedly disfigured.  See id.  The clinical 
findings and the veteran's description of his fungal 
infection of the hands and feet are not indicative of any 
more than a 10 percent disability evaluation.  See id.  
Additionally, there have been no findings of ulceration, 
extensive exfoliation, or crusting or an exceptionally 
repugnant skin disorder to warrant an evaluation in excess of 
10 percent.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he stated that his fungal infection of the hands 
and feet is worse than the current 10 percent evaluation 
contemplates, the medical findings do not support an 
evaluation in excess of 10 percent.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  The 
veteran's toenails and three of his nails are involved in the 
fungal infection.  The 10 percent evaluation contemplates an 
extensive area.  Therefore, the Board finds that fungal 
infection of the hands and feet is no more than 10 percent 
disabling.  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected fungal infection of the 
hands and feet has remained the same throughout this period 
of time.  See Fenderson, supra.

C.  Patellar femoral pain syndrome and
recurrent dislocation of the left knee

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2001).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

Under 38 C.F.R. § 4.59 (2001), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The veteran's service-connected patellar femoral pain 
syndrome and recurrent dislocation of the left knee is 
evaluated under Diagnostic Code 5257, which contemplates 
lateral instability and subluxation of the knee joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The current 
evaluation assigned to the service-connected disability is 
10 percent.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee with periarticular pathology productive of painful 
motion.  

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  Here, the veteran's limitation of motion reported at 
the time of the July 2001 examination report was 0 degrees to 
130 degrees, which establishes limitation of flexion.  
Specifically, the veteran was unable to flex to 140 degrees 
because of pain.  The Board finds that such clinical finding 
establishes that the veteran has periarticular pathology 
productive of painful motion in the left knee (deemed 
equivalent to the presence of arthritis for purposes of 
assigning the separate evaluation) and warrants a 10 percent 
evaluation for that knee.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).

The Board must now consider whether a separate evaluation in 
excess of 10 percent based upon painful motion is warranted 
and finds that such is not the case.  The Board notes that 
the veteran's range of motion has been shown to be, at worst, 
0 degrees to 130 degrees.  Thus, the veteran has full 
extension and no more than slight limitation of flexion.  See 
38 C.F.R. § 4.71, Plate II.  The veteran's limitation of 
flexion does not warrant a compensable evaluation under 
Diagnostic Code 5260, and therefore the veteran's service-
connected patellar femoral pain syndrome and recurrent 
dislocation of the left knee warrants no more than a 
separately assigned 10 percent evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
4.40, 4.45).  The veteran has crepitance in his left knee 
with movement.  In the July 2001 examination report, the 
examiner stated that with normal use, the veteran did not 
have many symptoms other than mild aching.  He stated that 
the veteran's flare-ups occurred when his left knee would 
give out on him, which had occurred four times in the last 20 
years.  Thus, the flare-ups are not frequent enough to 
warrant an evaluation in excess of 10 percent.  The veteran's 
range of motion has been, at worst, 0 degrees to 130 degrees.  
In order to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been no less than 130 degrees, and 
the Board finds that the evidence does not establish that the 
veteran's postoperative residuals of a right knee injury are 
any more than 10 percent disabling.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the patellar femoral pain 
syndrome and recurrent dislocation of the left knee based 
upon lateral instability or subluxation and finds that the 
preponderance of the evidence is against an increased 
evaluation.  Specifically, throughout the examinations, the 
examiners have indicated that the veteran's knee was stable.  
In October 2000, the examiner stated that the veteran's left 
knee felt "pretty stable."  In February 2001, the examiner 
stated that the drawer signs were negative.  In July 2001, 
the examiner stated that the veteran's left knee was stable 
to anterior drawer, posterior drawer, Lachman's, and to varus 
and valgus testing.  At that examination, the veteran 
admitted that his left knee had dislocated only four times in 
the last 20 years.  The Board finds that such is indicative 
of no more than slight instability of the left knee and thus 
no more than 10 percent disabling based upon instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to the veteran's claim.  Johnson v. Brown, 
9 Vet. App 7, 11 (1996).  Thus, the Board has not considered 
DeLuca in determining whether an evaluation in excess of 
10 percent, based upon instability, is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
current 10 percent evaluation assigned to his left knee, he 
is correct, and the Board has granted him a separate 
10 percent evaluation based upon limitation of motion and 
periarticular pathology productive of painful motion.  The 
Board, however, has determined that an initial evaluation in 
excess of 10 percent based upon instability is not warranted, 
as the medical findings do not support an increased 
evaluation.  As mentioned previously, the Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, a separately-assigned evaluation in 
excess of 10 percent is not warranted based upon 
periarticular pathology productive of painful motion and 
limitation of motion and an evaluation in excess of 
10 percent is not warranted based upon instability.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected patellar femoral pain 
syndrome and recurrent dislocation of the left knee has 
remained the same throughout this period of time.  See 
Fenderson, supra.

D.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board has carefully 
reviewed the veteran's claim that his service-connected 
tinnitus warrants an extraschedular evaluation; however, it 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The Board has also considered 
whether the service-connected fungal infection of the hands 
and feet and patellar femoral pain syndrome and recurrent 
dislocation of the left knee warrant extraschedular 
evaluations and, like the veteran's claim for tinnitus, finds 
no basis for further action on this question.  Id.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for fungal infection of the hands and feet is denied.

Entitlement to a separate 10 percent evaluation for 
limitation of motion in the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for patellar femoral pain syndrome and recurrent dislocation 
of the left knee based upon instability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

